Citation Nr: 1417253	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1970, and from April 2005 to August 2006, with additional service in the Kentucky Army National Guard.  The Veteran was awarded a Bronze Star Medal and a Combat Action Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on August 14, 2012.  The hearing transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the undersigned fully explained the issue involved.  See August 2012 Board transcript, page 2.  A representative of the Kentucky Department of Veterans Affairs represented the Veteran at the hearing. The undersigned also suggested the submission of evidence necessary to prove the Veteran's claim.  See Board transcript, pages 17-19.

Although the Veteran filed a claim seeking service connection for PTSD, he has been diagnosed with, and has sought treatment for, multiple psychiatric disorders, including anxiety disorder.  The Court has held that, although an appellant's claim has been identified as a certain mental disability, the claim cannot be limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, however described, causes.  Id.  Thus, the issue has been recharacterized as shown on the title page.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA mental disorders examination in March 2010.  The examiner diagnosed the Veteran with anxiety disorder.  She indicated that the disorder is not related to the Veteran's service, but did not provide any rationale for her conclusion, nor did she cite to any medical evidence or literature as support.  

The examiner also found that a diagnosis of PTSD was precluded because the Veteran's mental health symptoms did not cause "clinically significant distress"; thus, the criteria for a diagnosis of PTSD pursuant to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) were not met.  38 C.F.R. § 4.130.  Medical evidence has since been received which indicates that the Veteran's symptoms may be of greater severity than those observed during the 2010 examination.  Given the aforementioned, a more contemporaneous VA examination is needed to identify the Veteran's current psychiatric disabilities and to ascertain whether they are related to service.  

Updated VA treatment records to include Vet Center treatment reports must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Lexington, Kentucky and any associated satellite facilities dated since December 2009; as well as all treatment records from the Lexington Vet Center since July 2011.  Vet Center reports from Washington, if any, should also be obtained.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Then, schedule the Veteran for VA examination before a VA psychiatrist or psychologist.  The claims folder should be made available to the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary should be conducted, and the results of any such testing completed should be included in the examination report.   

The examiner must identify all psychiatric disorders present, to include PTSD, anxiety and/or depression.  For every psychiatric disorder identified, the examiner must opine whether it is at least as likely as not that the psychiatric disorder is related to the Veteran's active military service or any event occurring therein.  

All opinions must be set forth in detail and explained.  Regarding the Veteran's in-service stressors, it is noted that the Veteran was awarded the Combat Action Badge; thus, his lay assertions and evidence are accepted as sufficient proof of in-service stressor occurrence if they are consistent with the circumstances, conditions, or hardships of his service.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


